                                                   Notice Recipients
District/Off: 0971−5                   User: admin                             Date Created: 7/26/2021
Case: 21−50028                         Form ID: NTCRFBK                        Total: 12


Recipients of Notice of Electronic Filing:
ust         Office of the U.S. Trustee / SJ         USTPRegion17.SJ.ECF@usdoj.gov
aty         Andrew J. Ghekas           aghekas@anthonyandpartners.com
aty         David B. Rao          David@bindermalter.com
aty         Gerrick Warrington           gwarrington@frandzel.com
aty         John A. Anthony          janthony@anthonyandpartners.com
aty         Marta Villacorta         marta.villacorta@usdoj.gov
aty         Michael Gerard Fletcher            mfletcher@frandzel.com
aty         Peter C. Califano         pcalifano@cwclaw.com
aty         Ryan A. Witthans           rwitthans@fhlawllp.com
aty         Stephen D. Finestone          sfinestone@fhlawllp.com
aty         Stephen G. Opperwall            steve.opperwall@comcast.net
                                                                                                             TOTAL: 11

Recipients submitted to the BNC (Bankruptcy Noticing Center):
            Heinz Binder, Esq.     Binder & Malter, LLP      2775 Park Avenue        Santa Clara, CA 95050
                                                                                                             TOTAL: 1




       Case: 21-50028           Doc# 184-1         Filed: 07/26/21        Entered: 07/26/21 11:35:45           Page 1
                                                            of 1
